Citation Nr: 0328905	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-07 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder as secondary to service-connected disability.

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1970 to June 1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the rating decision on appeal included the denial of 
additional claims for service connection for bilateral hip 
and foot disorders, which were addressed in the September 
2001 statement of the case, the veteran's September 2001 
substantive appeal was silent with respect to these claims.  
Therefore, the only matters for current appellate 
consideration are the claims for service connection for 
bilateral ankle and low back disorders.

The Board further notes that while previous development in 
this case permits the Board to address the issue of 
entitlement to service connection for residuals of right 
calcaneal fracture as secondary to service-connected 
disability, it does not permit it to address the issues of 
entitlement to service connection for back and left ankle 
disorders as secondary to service-connected disability.  This 
will be addressed more fully in the remand portion of this 
decision.


FINDING OF FACT

Residuals of right calcaneal fracture are causally related to 
service-connected disability.





CONCLUSION OF LAW

Residuals of right calcaneal fracture are proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the record contains several relevant medical opinions and 
other evidence that permit the Board to address the issues 
pertinent to the claim.  The Board further notes that since 
the Board has determined that the evidence warrants the 
establishment of service connection for residuals of right 
calcaneal fracture, any failure to notify or develop the 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  Thus, the Board finds that no further action is 
necessary pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).

The record reflects that service connection was granted for 
chondromalacia of the knees by a rating decision in September 
1994, at which time the disability was assigned a 
noncompensable rating from July 1994.  Thereafter, a March 
1998 rating decision assigned separate 10 percent ratings for 
chondromalacia of each knee, effective from July 1997.

A Department of Veterans Affairs (VA) outpatient record from 
September 1998 reflects that the veteran was wearing a brace 
on both knees.  The assessment included osteoarthritis of 
both knees.  A VA outpatient record from November 1998 
indicates that the veteran complained that his knees hurt him 
continuously and the assessment included degenerative joint 
disease (DJD) of the knees.  

A VA outpatient record from March 1999 indicates that the 
veteran complained of increased pain in the knees, and the 
assessment included DJD of the knees.

VA joints examination of the knees in June 1999 revealed that 
the veteran continued to complain of pain in both knees, 
particularly with prolonged standing or walking, and that he 
experienced occasional instability and swelling, bilaterally.  
Physical examination of the knees revealed no evidence of 
tenderness or effusion and the knees were noted to be stable, 
anteriorly, posteriorly, and laterally.  Flexion was 
indicated to be from 0 to 130 degrees.  X-rays were 
interpreted to reveal negative findings.  The diagnosis 
included history of chondromalacia patella, bilaterally (no 
disease found).  The examiner commented that his examination 
revealed no significant findings of abnormality involving the 
knees, and that there was no evidence of any relationship 
between the veteran's complaint of chronic bilateral knee 
pain and his complaints of chronic left hip and lumbosacral 
pain.

A July 1999 rating decision denied a rating in excess of 10 
percent for either knee.

July 1999 private hospital records from H. B. Medical Center 
reflect that the veteran was admitted to this facility 
following a fall from a ladder.  The veteran reported that he 
landed on both feet and experienced severe pain in his feet 
and a little bit of pain in the right knee.  He was initially 
evaluated at an urgent care center, where there was a 
diagnosis of right heel fracture.  Bilateral splints that had 
been placed at the urgent care facility were removed and 
revealed marked ecchymosis and swelling to the bilateral 
lower extremities from about the mid lower leg down, but most 
centrally located around the ankles.  The discharge summary 
reflects that the veteran reportedly fell 12 feet off a 
ladder and sustained a right calcaneus fracture.  The 
impression was severely comminuted right calcaneus fracture.  
Approximately one week later, the veteran underwent an open 
reduction and internal fixation of his right calcaneus 
fracture.  

Private progress notes from Dr. B. from early July 1999 
reflect the veteran's history of bilateral foot injuries on 
July 11, 1999, involving right calcaneus fracture and soft-
tissue injuries on the left side.  

A July 1999 progress note from Dr. B. reflect his evaluation 
of the veteran following surgery for a right calcaneus 
fracture earlier that month.  Dr. B. noted that the veteran 
had had problems with his knees in the past and was followed 
at VA for his knee problems.  He also noted that the veteran 
had some disability related to the arthritis, and frequently 
had clicking, popping, and locking in his knees.  He further 
opined that the veteran's "knee has locked up when he was on 
a ladder on the date of his injury, and this contributed to 
his fall."

A VA orthopedic surgery report from November 1999 reflects 
the veteran's complaint of bilateral knee pain and that the 
veteran was in the process of healing from a calcaneal 
fracture that was operated on at a facility outside of the 
VA.  The assessment included bilateral patellofemoral DJD 
with patellofemoral crepitus, causing occasional locking.

VA joints examination in January 2000 revealed that the 
veteran reported that his "right knee locks up 
occasionally," and that it did so intermittently before his 
fall in July 1999.  The veteran noted that he currently used 
a cane, bilateral knee braces, and a lumbar brace.  The 
veteran reported that while on a ladder cutting a tree limb 
in July 1999, he was making an effort to step from the ladder 
and the limb swung back around him and knocked the ladder 
from under him.  He asserted that his knees locked on him 
during the time he was on the ladder.  The veteran stated 
that he fell about eight feet and was taken to a local 
hospital where he was told that his right calcaneus had been 
fractured and shattered in about eighteen different places.  
The diagnosis was status post right calcaneus fracture and 
status post internal fixation of the right calcaneus 
fracture.  It was the examiner's opinion that it was not 
likely that the veteran's right calcaneus fracture was due to 
his service-connected right knee chondromalacia, finding that 
the veteran's right calcaneus fracture was directly related 
to the fall and not to chondromalacia.  The examiner further 
opined that in her opinion, "chondromalacia in general 
should not cause locking up of knees."

In May 2000, the veteran provided an article that indicated 
that chondromalacia was manifested by symptoms that included 
catching or giving way on flexion or extension of the knee.  
It was further noted that a patient may also describe a 
catching or a giving way sensation with activity, which 
tended to be much more prominent while descending stairs.

At the veteran's personal hearing in November 2000, the 
veteran testified that he was currently receiving treatment 
for his ankles with Dr. B. (transcript (T.) at p. 2).  The 
veteran again related his fall from the ladder in 1999, 
noting that he had just cut a limb and pushed it off to one 
side (T. at p. 3).  When he then turned to step down, he 
could not take another step, and the limb came back and 
knocked the ladder out from under him (T. at p. 3).  The 
veteran asserted that his knee condition caused his fall (T. 
at p. 4).  He also injured his left ankle in the fall, noting 
that it was bruised and sprained in the incident and 
continued to swell (T. at p. 7).  He denied having any 
problems with his ankles prior to the incident (T. at pp. 7-
8).  The veteran more specifically explained that after 
pushing the tree limb away from him, he wanted to take a step 
down but couldn't, and the limb came back and knocked the 
ladder from under him (T. at p. 8).  He felt his right knee 
lock first (T. at p. 8).  He also noted that his knees had 
locked on him on prior occasions (T. at p. 8).  He initially 
went to an emergency room for treatment (T. at p. 9).

A November 2000 private medical statement from Dr. B. 
reflects that the veteran had been under his care since July 
1999 for treatment of a calcaneal fracture he suffered from a 
service-connected problem with his knee.  He noted that the 
veteran occasionally had locking and buckling in his knee, 
and that he had such an event on July 11, 1999, when he was 
standing on a ladder.  At this time, his knee locked and he 
fell from the ladder and fractured his calcaneus.  Dr. B. 
believed that his service-connected problem with his knee was 
directly related to this calcaneal fracture.

July 1999 emergency room records were received in December 
2000 and reflect that the veteran had reportedly fallen eight 
feet from a ladder and sustained injury to his ankles.  
Examination of the right ankle revealed that it was swollen 
and markedly tender on both sides.  The left ankle was also 
mildly swollen with pain mainly on the left side.  A 
posterior splint and cold compress was applied to each foot.  
The diagnosis was fracture right calcaneal bone and left 
ankle sprain.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it clearly substantiates that the veteran sustained a 
right calcaneal fracture on July 1999.  

However, while the regional office (RO) also conceded 
disability with respect to the right ankle, it further found 
that a preponderance of the evidence was against a finding 
that such disability was related to the veteran's fall in 
July of 1999.  In this regard, the RO noted the opinion of 
the January 2000 VA joints examiner opinion that it was not 
likely that the veteran's right calcaneus fracture was due to 
his right knee chondromalacia, the examiner finding that the 
veteran's right calcaneus fracture was directly related to 
the fall and not to chondromalacia and that in her opinion, 
"chondromalacia in general should not cause locking up of 
knees."  The RO also concluded that the veteran's statements 
of how the incident occurred did not support the existence of 
a relationship between his service-connected knee disability 
and the fall which caused the veteran's right ankle 
disability.  The RO further found that the record did not 
contain evidence linking the veteran's ankle disability to 
service-connected disability.

In examining the opinion of the January 2000 VA joints 
examiner together with the other evidence of record, the 
Board does not agree with the conclusions of the RO.

More specifically, in concluding that it was not likely that 
the veteran's right ankle disability was related to the 
veteran's service-connected right knee chondromalacia, the 
examiner based the opinion on the fact that the veteran's 
right calcaneus fracture was directly related to the fall and 
that in general, chondromalacia should not cause "locking up 
of knees."  However, the veteran has provided an article 
which notes that symptoms of chondromalacia generally include 
locking or giving way.  Thus, the Board agrees with the 
veteran's assertion that the probative value provided by the 
January 2000 examiner's opinion was significantly diminished 
by the article provided by the veteran.  

The Board also disagrees with the RO's assessment as to the 
lack of evidence linking the veteran's right ankle disability 
to his service-connected disability.  In fact, Dr. B. has 
treated the veteran since the date of injury, noted that he 
did have existing bilateral knee disability which included 
symptoms of locking at the time of the injury, and opined 
that his service-connected problem with his knee was directly 
related to the fall that caused his calcaneal fracture.  
Parenthetically, the Board also notes that although prior VA 
examination in June 1999 revealed few findings with respect 
to either knee, this was in stark contrast to outpatient 
treatment records over the period of September 1998 to March 
1999, which documented the regular use of knee braces and 
progressively worsening knee pain.  Thus, the Board finds 
that there is medical evidence linking service-connected 
disability to the fall that caused the veteran's right 
calcaneal fracture.

Finally, while the RO discounts the veteran's statements 
relating the locking of his knees to the cause of his fall, 
the Board's review of those statements finds them to be 
consistent and to provide some reasonable relationship 
between the veteran's chondromalacia of the knees and the 
fall that caused his right calcaneal fracture.  Although it 
is true that the limb that the veteran had been cutting 
apparently came back to knock the ladder from under him, the 
veteran has indicated that he was unable to step down from 
the ladder following the cut, and the Board finds that it is 
reasonable to at least conclude that the veteran's weight at 
a lower rung of the ladder would have provided greater 
resistance to any force generated by the limb at the point it 
struck the ladder.  

Accordingly, again giving the veteran the benefit of the 
doubt, the Board finds that the veteran's residuals of right 
calcaneal fracture have been related by competent evidence to 
service-connected disability, and that service connection for 
such disability is therefore warranted.


ORDER

The claim for service connection for residuals of right 
calcaneal fracture is granted.


REMAND

While the evidence of record did reflect a medical opinion 
linking the veteran's right calcaneal fracture to service-
connected knee disability, there is no such opinion linking 
existing back or left ankle disability to service-connected 
disability.  Thus, in the light of evidence that does reflect 
the existence of back disability and increasing complaints 
following the incident in 1999, the Board finds that the VCAA 
requires that the remaining claim for service connection for 
a back disorder be remanded for an appropriate examination 
and medical opinion to determine whether any existing back 
disability is related to the fall that was caused by the 
veteran's service-connected knee disability.  

Since there is also evidence of an initial injury to the left 
ankle and continuing complaints thereafter, the Board finds 
that the claim for service connection for a left ankle 
disorder should also be remanded to determine whether the 
veteran currently has a chronic left ankle disability, and, 
if so, whether it is at least as likely as not that such 
disability is consistent with trauma the veteran experienced 
on July 11, 1999.

With respect to the issue of service connection for back 
disability as secondary to service-connected disability, in 
light of the fact that there clearly was existing back 
disability that preceded the fall of 1999, the examiner must 
also opine whether there was any increased back disability as 
a result of this incident.  In Allen v. Brown, 7 Vet. App. 
439 (1995), the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") held that the term "disability", as used in 38 
U.S.C.A. § 1110, refers to impairment of earning capacity and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected disability, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disability, shall be service-
connected.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The veteran has also indicated more recent treatment for back 
complaints at both the VA and a private facility.  Thus, 
efforts should also be made to obtain additional treatment 
records dated since July 1999.

The claims folder also does not reflect correspondence from 
the RO to the veteran in which the RO informed the veteran of 
the evidence needed to substantiate his claims, and the 
relative obligations of the veteran and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the RO should provide the veteran with such 
notice.  

Moreover, in a decision promulgated on September 22, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9 (2003)).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must ensure that the veteran is advised 
that a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  Steps should be taken to obtain the 
names and addresses of all medical care 
providers, inpatient and outpatient, VA 
and private, who treated the veteran for 
any back or left ankle disability since 
July 1999.  After obtaining any necessary 
release, the RO should obtain copies of 
such records that are not in file, and if 
the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any back and left 
ankle disability.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the VA 
examiner prior to completion of the 
examination report.  All relevant studies 
should be conducted and all findings must 
be reported in detail.  The examiner 
should be requested to opine whether it 
is at least as likely as not that any 
current back disorder is causally related 
to the July 1999 fall that resulted from 
the veteran's service-connected knee 
disability.  In the event that the 
examiner finds that current back 
disability is not related to the fall 
that resulted from the veteran's service-
connected knee disability, he or she is 
further requested to opine whether it is 
at least as likely as not that any back 
disability underwent a quantifiable 
increase in severity as a result of such 
incident.  

With respect to the veteran's left ankle, 
the examiner should state whether the 
veteran currently has a chronic left 
ankle disability, and, if so, whether it 
is at least as likely as not that such 
disability is consistent with trauma the 
veteran experienced on July 11, 1999.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide




expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



